Order entered November 30, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00953-CR
                                No. 05-21-00954-CR

                  EX PARTE HAXAN WALDELL PALMER

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
         Trial Court Cause Nos. W18-58281-T(B) & W18-58280-T(C)

                                      ORDER

      Before the Court is appellant’s November 12, 2021 motion for the reporter’s

record to be sent to appellant. Appellant’s motion requests an order to compel the

trial court to send appellant a complete copy of the reporter’s record and clerk’s

record from his trial to assist in his appeal from the trial court’s alleged failure to

proceed on his application for writ of habeas corpus filed pursuant to article 11.07

of the code of criminal procedure. The Court DENIES the motion.



                                              /s/    ERIN A. NOWELL
                                                     JUSTICE